       Case 5:21-cv-04341-SVK Document 1 Filed 06/08/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
                                                 Act; Unruh Civil Rights Act
14     Rustic 94022, Inc, a California
       Corporation
15
              Defendants.
16
17
           Plaintiff Scott Johnson complains of Rustic 94022, Inc, a California
18
     Corporation; and alleges as follows:
19
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23   level C-5 quadriplegic. He cannot walk and also has significant manual
24   dexterity impairments. He uses a wheelchair for mobility and has a specially
25   equipped van.
26     2. Defendant Rustic 94022, Inc owned Rustic House Oyster Bar & Grill
27   located at or about 295 Main St, Los Altos, California, between March 2021
28   and May 2021.


                                            1

     Complaint
       Case 5:21-cv-04341-SVK Document 1 Filed 06/08/21 Page 2 of 8




1      3. Defendant Rustic 94022, Inc owns Rustic House Oyster Bar & Grill
2    (“Restaurant”) located at or about 295 Main St, Los Altos, California,
3    currently.
4      4. Plaintiff does not know the true names of Defendants, their business
5    capacities, their ownership connection to the property and business, or their
6    relative responsibilities in causing the access violations herein complained of,
7    and alleges a joint venture and common enterprise by all such Defendants.
8    Plaintiff is informed and believes that each of the Defendants herein is
9    responsible in some capacity for the events herein alleged, or is a necessary
10   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
11   the true names, capacities, connections, and responsibilities of the Defendants
12   are ascertained.
13
14     JURISDICTION & VENUE:
15     5. The Court has subject matter jurisdiction over the action pursuant to 28
16   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
18     6. Pursuant to supplemental jurisdiction, an attendant and related cause
19   of action, arising from the same nucleus of operative facts and arising out of
20   the same transactions, is also brought under California’s Unruh Civil Rights
21   Act, which act expressly incorporates the Americans with Disabilities Act.
22     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
23   founded on the fact that the real property which is the subject of this action is
24   located in this district and that Plaintiff's cause of action arose in this district.
25
26     FACTUAL ALLEGATIONS:
27     8. Plaintiff went to the Restaurant in March 2021 and May 2021 with the
28   intention to avail himself of its goods or services motivated in part to


                                               2

     Complaint
       Case 5:21-cv-04341-SVK Document 1 Filed 06/08/21 Page 3 of 8




1    determine if the defendants comply with the disability access laws. Not only
2    did Plaintiff personally encounter the unlawful barriers in March 2021 and
3    May 2021, but he wanted to return and patronize the business again but was
4    specifically deterred due to his actual personal knowledge of the barriers
5    gleaned from his encounter with them.
6      9. The Restaurant is a facility open to the public, a place of public
7    accommodation, and a business establishment.
8      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
9    to provide wheelchair accessible outside dining surfaces in conformance with
10   the ADA Standards as it relates to wheelchair users like the plaintiff.
11     11. The Restaurant provides dining surfaces to its customers but fails to
12   provide any wheelchair accessible outside dining surfaces.
13     12. A couple of problems that plaintiff encountered was the lack of
14   sufficient knee or toe clearance under the outside dining surfaces for
15   wheelchair users. Additionally, other outside dining surfaces were too high.
16     13. Plaintiff believes that there are other features of the dining surfaces that
17   likely fail to comply with the ADA Standards and seeks to have fully compliant
18   dining surfaces for wheelchair users.
19     14. On information and belief, the defendants currently fail to provide
20   wheelchair accessible dining surfaces.
21     15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
22   personally encountered these barriers.
23     16. As a wheelchair user, the plaintiff benefits from and is entitled to use
24   wheelchair accessible facilities. By failing to provide accessible facilities, the
25   defendants denied the plaintiff full and equal access.
26     17. The failure to provide accessible facilities created difficulty and
27   discomfort for the Plaintiff.
28     18. The defendants have failed to maintain in working and useable


                                              3

     Complaint
       Case 5:21-cv-04341-SVK Document 1 Filed 06/08/21 Page 4 of 8




1    conditions those features required to provide ready access to persons with
2    disabilities.
3      19. The barriers identified above are easily removed without much
4    difficulty or expense. They are the types of barriers identified by the
5    Department of Justice as presumably readily achievable to remove and, in fact,
6    these barriers are readily achievable to remove. Moreover, there are numerous
7    alternative accommodations that could be made to provide a greater level of
8    access if complete removal were not achievable.
9      20. Plaintiff will return to the Restaurant to avail himself of its goods or
10   services and to determine compliance with the disability access laws once it is
11   represented to him that the Restaurant and its facilities are accessible. Plaintiff
12   is currently deterred from doing so because of his knowledge of the existing
13   barriers and his uncertainty about the existence of yet other barriers on the
14   site. If the barriers are not removed, the plaintiff will face unlawful and
15   discriminatory barriers again.
16     21. Given the obvious and blatant nature of the barriers and violations
17   alleged herein, the plaintiff alleges, on information and belief, that there are
18   other violations and barriers on the site that relate to his disability. Plaintiff will
19   amend the complaint, to provide proper notice regarding the scope of this
20   lawsuit, once he conducts a site inspection. However, please be on notice that
21   the plaintiff seeks to have all barriers related to his disability remedied. See
22   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
23   encounters one barrier at a site, he can sue to have all barriers that relate to his
24   disability removed regardless of whether he personally encountered them).
25
26   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
27   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
28   Defendants.) (42 U.S.C. section 12101, et seq.)


                                               4

     Complaint
       Case 5:21-cv-04341-SVK Document 1 Filed 06/08/21 Page 5 of 8




1      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
2    again herein, the allegations contained in all prior paragraphs of this
3    complaint.
4      23. Under the ADA, it is an act of discrimination to fail to ensure that the
5    privileges, advantages, accommodations, facilities, goods and services of any
6    place of public accommodation is offered on a full and equal basis by anyone
7    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
8    § 12182(a). Discrimination is defined, inter alia, as follows:
9             a. A failure to make reasonable modifications in policies, practices,
10                or procedures, when such modifications are necessary to afford
11                goods,    services,    facilities,   privileges,    advantages,   or
12                accommodations to individuals with disabilities, unless the
13                accommodation would work a fundamental alteration of those
14                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
15            b. A failure to remove architectural barriers where such removal is
16                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
17                defined by reference to the ADA Standards.
18            c. A failure to make alterations in such a manner that, to the
19                maximum extent feasible, the altered portions of the facility are
20                readily accessible to and usable by individuals with disabilities,
21                including individuals who use wheelchairs or to ensure that, to the
22                maximum extent feasible, the path of travel to the altered area and
23                the bathrooms, telephones, and drinking fountains serving the
24                altered area, are readily accessible to and usable by individuals
25                with disabilities. 42 U.S.C. § 12183(a)(2).
26     24. When a business provides dining surfaces, it must provide accessible
27   dining surfaces.
28     25. Here, accessible dining surfaces have not been provided in


                                             5

     Complaint
       Case 5:21-cv-04341-SVK Document 1 Filed 06/08/21 Page 6 of 8




1    conformance with the ADA Standards.
2      26. The Safe Harbor provisions of the 2010 Standards are not applicable
3    here because the conditions challenged in this lawsuit do not comply with the
4    1991 Standards.
5      27. A public accommodation must maintain in operable working condition
6    those features of its facilities and equipment that are required to be readily
7    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
8      28. Here, the failure to ensure that the accessible facilities were available
9    and ready to be used by the plaintiff is a violation of the law.
10
11   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
12   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
13   Code § 51-53.)
14     29. Plaintiff repleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
17   that persons with disabilities are entitled to full and equal accommodations,
18   advantages, facilities, privileges, or services in all business establishment of
19   every kind whatsoever within the jurisdiction of the State of California. Cal.
20   Civ. Code §51(b).
21     30. The Unruh Act provides that a violation of the ADA is a violation of the
22   Unruh Act. Cal. Civ. Code, § 51(f).
23     31. Defendants’ acts and omissions, as herein alleged, have violated the
24   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
25   rights to full and equal use of the accommodations, advantages, facilities,
26   privileges, or services offered.
27     32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
28   discomfort or embarrassment for the plaintiff, the defendants are also each


                                              6

     Complaint
        Case 5:21-cv-04341-SVK Document 1 Filed 06/08/21 Page 7 of 8




1    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
2    (c).)
3       33. Although the plaintiff encountered frustration and difficulty by facing
4    discriminatory barriers, even manifesting itself with minor and fleeting
5    physical symptoms, the plaintiff does not value this very modest physical
6    personal injury greater than the amount of the statutory damages.
7
8
9
10
11
12             PRAYER:
13             Wherefore, Plaintiff prays that this Court award damages and provide
14   relief as follows:
15           1. For injunctive relief, compelling Defendants to comply with the
16   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
17   plaintiff is not invoking section 55 of the California Civil Code and is not
18   seeking injunctive relief under the Disabled Persons Act at all.
19           2. For equitable nominal damages for violation of the ADA. See
20   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
21   and any other equitable relief the Court sees fit to grant.
22           3. Damages under the Unruh Civil Rights Act, which provides for actual
23   damages and a statutory minimum of $4,000 for each offense.
24           4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
25   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
26
27
28


                                                7

     Complaint
       Case 5:21-cv-04341-SVK Document 1 Filed 06/08/21 Page 8 of 8




1    Dated: June 4, 2021                CENTER FOR DISABILITY ACCESS
2
3                                 By: _______________________
4                                       Amanda Seabock, Esq.
                                        Attorney for plaintiff
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        8

     Complaint
